Luke, J.
A promise to answer for the debt of another must be in writing, in order to bind the promisor. Civil Code (1910), § 3222. This case falls squarely within the rule laid down in Harris v. Paulk, 10 Ga. App. 334 (73 S. E. 430), and Foote v. Reece, 17 Ga. App. 799 (88 S. E. 689), and is distinguished by the facts from the eases of Evans v. Griffin, 1 Ga. App. 327 (57 S. E. 921), and Palmetto Manufacturing Co. v. Parker, 123 Ga. 798 (51 S. E. 714), and Ferst v. Bank of Waycross, 111 Ga. 229 (36 S. E. 773). Under the facts the court did not err in sustaining the certiorari.

Judgment affirmed.


Wade, C. J., and George, J., concur.